Case 1:20-cv-00328-CMA-STV Document 39 Filed 04/14/20 USDC Colorado Page 1 of 6




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO
                              Judge Christine M. Arguello


  Civil Action No. 20-cv-00328-CMA-STV

  MANUEL JOSEPH MCGEE,

         Plaintiff,

  v.

  PACHECO, Correctional Officer,
  PAM, Medical Nurse; and
  JOHN DOE, Correctional Officer,

         Defendants.


       ORDER ADOPTING RECOMMENDATION BY UNITED STATES MAGISTRATE
                        JUDGE SCOTT T. VARHOLAK


         This matter is before the Court on the March 31, 2020 Recommendation by

  United States Magistrate Judge Scott T. Varholak, wherein he recommends that this

  Court Deny Plaintiff Manuel Joseph McGee’s (“Plaintiff’) Motion for a Request for an

  Order for Protective Custody (the “Motion”) (Doc. # 25). (Doc. # 27.) On April 9, 2020,

  Plaintiff filed an Objection to the Recommendation. (Doc. # 34.) The Recommendation

  is incorporated herein by reference. Upon review of the Objection, record, and relevant

  law, the Court adopts the Magistrate Judge’s Recommendation.

                                 I.      BACKGROUND

         In the instant action, Plaintiff filed his Amended Complaint on March 12, 2020

  (Doc. # 17) and asserted Eighth Amendment claims against San Carlos Correctional
Case 1:20-cv-00328-CMA-STV Document 39 Filed 04/14/20 USDC Colorado Page 2 of 6




  Facility (“SCCF”) employees Gabriel Pacheco, Pamela Jones, and Correctional Officer

  “John Doe” (the “SCCF Defendants”) for alleged conduct that occurred at SCCF while

  Plaintiff was incarcerated there. At the time that Plaintiff filed his lawsuit, he was no

  longer detained at SCCF, but instead, was located at the Colorado State Penitentiary

  (“CSP”) in Canon City, Colorado. (Doc. # 1 at 2.)

         On March 30, 2020, Plaintiff filed the instant Motion in which he requests that he

  be placed in “protective custody[.]” (Doc. # 25 at 1.) Plaintiff asserts that five separate

  prison gangs are targeting him based on his past altercations with, and prior testimony

  against, certain gang members. (Id. at 2–3.) Because Plaintiff anticipates that CSP may

  move him from a management control unit into a close custody transition unit, he

  alleges that he will have more interaction with other inmates. (Id. at 2–4.) Thus, for fear

  that a possible attack may occur when he is moved, he seeks this Court to enter an

  order requiring the CSP to place him in “protective custody permanently or for the

  remainder” of his pending lawsuit. (Doc. # 25 at 4.)

         On March 31, 2020, Magistrate Judge Varholak issued a Recommendation,

  wherein he recommends that this Court deny the instant Motion. (Doc. # 27 at 7–8.) The

  Magistrate Judge construed the instant Motion as one for prospective injunctive relief for

  which this Court would order CSP to place Plaintiff in protective custody. (Id. at 7.)

  Because Plaintiff failed to name CSP or any of its employees as a defendant in the

  instant action, Magistrate Judge Varholak determined that Plaintiff lacked standing to

  bring a claim for this type of injunctive relief against the SFFC Defendants. (Id.)

  Additionally, the Magistrate Judge concluded that Plaintiff did not meet the burden


                                                2
Case 1:20-cv-00328-CMA-STV Document 39 Filed 04/14/20 USDC Colorado Page 3 of 6




  necessary to obtain injunctive relief against the Bureau of Prisons (“BOP”), CSP, or

  CSP employees, who are all non-parties to the instant action. (Id. at 8.)

         On April 9, 2020, Plaintiff timely objected to the Recommendation (Doc. # 34)

  and argues merely that Magistrate Judge Varholak “misinterpreted” Plaintiff’s “Motion

  for a Request for an Order for Protective Custody (Doc. # 25) and his previous Motion

  for an Order to Show Cause for a Preliminary Injunction and Temporary Restraining

  Order (Doc. # 19). Plaintiff contends that the Magistrate Judge mixed up these two

  motions and, because the two motions are not the same as they both include “different

  requested reliefs,” “the interest of justice require review of these motions.” (Doc. # 34 at

  2.) The SFFC Defendants have not responded to Plaintiff’s Objection.

                             II.       STANDARD OF REVIEW

         Under Federal Rule of Civil Procedure 72(a), when a magistrate judge issues an

  order on a matter that is not “dispositive of a party’s claim or defense,” the “district judge

  in the case must consider timely objections and modify or set aside any part of the order

  that is clearly erroneous or is contrary to law.”

                                    III.      ANALYSIS

         As a preliminary matter, the Court determines that Magistrate Judge Varholak’s

  Recommendation addresses a non-dispositive matter, and as such, the clearly

  erroneous standard applies. See In re Motor Fuel Temperature Sales Practices Litig.,

  261 F.R.D. 577, 579 (D. Kan. 2009) (“A matter is dispositive if the ruling effectively

  removes a defense or claim from the case.”) Ruling on the instant Motion has no effect

  on any of Plaintiff’s claims as set forth in his Amended Complaint (Doc. # 17). Indeed,


                                                3
Case 1:20-cv-00328-CMA-STV Document 39 Filed 04/14/20 USDC Colorado Page 4 of 6




  Plaintiff asserts a “Cruel and Unusual Punishment” claim against SFFC Defendants

  based on actions and omissions pertinent to medical care and how Plaintiff was treated

  at SFFC. (Doc. # 17 at 9–22.) In contrast, the instant Motion concerns injunctive relief

  that would require CSP to place Plaintiff in protective custody. (Doc. # 25 at 4.) As such,

  Magistrate Judge Varholak’s Recommendation that the instant Motion be denied is not

  “dispositive” of any of Plaintiff’s claims. See Fed. R. Civ. P. 72(a). Therefore, the Court

  applies the clearly erroneous standard in reviewing the Recommendation.

         After reviewing the Recommendation, in addition to applicable portions of the

  record and relevant legal authority, the Court is satisfied that the Recommendation is

  sound and not clearly erroneous or contrary to law. First, Plaintiff’s Objection has no

  basis in fact. Although Plaintiff contends that the Magistrate Judge confused the instant

  Motion (Doc. # 25) for his previous Motion for Injunctive Relief (Doc. # 19), the record

  belies that contention. To be sure, Magistrate Judge Varholak has already denied

  Plaintiff’s Motion for an Order to Show Cause for a Preliminary Injunction and

  Temporary Restraining Order. See (Doc. # 22). After reviewing the Recommendation

  and both of Plaintiff’s Motions (Doc. ## 19, 25), it is clear that the Magistrate Judge did

  not mix up these two motions because his Recommendation addresses unmistakably

  the facts and arguments contained in the instant Motion (Doc. # 25). Thus, Plaintiff fails

  show that the Recommendation is erroneous.

         Furthermore, the Court agrees with Magistrate Judge Varholak that Plaintiff has

  failed to satisfy the burden necessary to obtain injunctive relief against non-parties.

  (Doc. # 27 at 8.) Under Tenth Circuit authority, a party may only obtain an injunction


                                               4
Case 1:20-cv-00328-CMA-STV Document 39 Filed 04/14/20 USDC Colorado Page 5 of 6




  against a non-party to a civil action when the party advances “considerations satisfying

  the traditional injunction factors” and establishes that “appropriate circumstances” show

  that such a non-party is “‘in a position to frustrate [or facilitate] the implementation of a

  court order or the proper administration of justice.’” Andrews v. Andrews, 160 F. App’x

  798, 800 (10th Cir. 2005) (holding that plaintiff was not entitled to injunction against

  state entities and employees who were not parties to a civil rights action arising out of

  alleged violations of plaintiff’s child custody rights where plaintiff failed to advance

  considerations that satisfied traditional injunction factors and that showed appropriate

  circumstances were present) (quoting United States v. New York Tel. Co., 434 U.S.

  159, 174 (1977) (holding that All Writs Act empowers district courts to enjoin persons

  “who, though not parties to the original action or engaged in wrongdoing, are in a

  position to frustrate the implementation of a court order or the proper administration of

  justice”)). As the Magistrate Judge observed, because Plaintiff fails to address any of

  these considerations in his Motion, he has not met the burden necessary to obtain an

  injunction against non-parties BOP, CSP, or CSP employees. (Doc. # 27 at 8–9.) To the

  extent that Plaintiff seeks injunctive relief against these non-parties, because this Court

  does not have jurisdiction1 over the non-parties in this civil action, the appropriate

  course of action would be for Plaintiff to file a separate action against these non-parties.

  Accordingly, the Recommendation is neither clearly erroneous nor contrary to law.




  1
    Although Magistrate Judge Varholak also determined that Plaintiff lacked standing to assert a
  claim for injunctive relief against non-parties, the Court views this issue as one of jurisdiction as
  opposed to Article III standing.

                                                    5
Case 1:20-cv-00328-CMA-STV Document 39 Filed 04/14/20 USDC Colorado Page 6 of 6




                                IV.    CONCLUSION

        For the foregoing reasons, the Court ORDERS that Plaintiff Manuel Joseph

  McGee’s Objection to Magistrate Judge Scott T. Varholak’s Recommendation (Doc. #

  34) is OVERRULED. It is

        FURTHER ORDERED that Magistrate Judge Scott T. Varholak’s

  Recommendation (Doc. # 27) is ADOPTED as an Order of this Court. It is

        FURTHER ORDERED that Plaintiff’s Motion for a Request for an Order for

  Protective Custody (Doc # 25) is DENIED WITHOUT PREJUDICE.




        DATED: April 14, 2020

                                               BY THE COURT:


                                               _____________________________
                                               CHRISTINE M. ARGUELLO
                                               United States District Judge




                                           6
